Smith, C. J.,
delivered the opinion of the court..
On a former day of this term, the judgment of the lower court was reversed and the cause remanded generally, because of the refusal of the court below to grant an instruction which had no bearing upon the question of appellant’s liability, but solely upon the measure of damages. The cause therefore comes within the provisions of Buie No. 13 (72 So., — ) and, consequently, appellee’s motion to correct the judgment formerly rendered by us, so as to remand the cause for trial in respect to damages only, must ■ be and is sustained.

Sustained.